Citation Nr: 0124634	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a nervous condition 
due to diesel fume inhalation.  

The RO denied the present claim in a letter dated in March 
1980.  In doing so, the RO denied a claim of entitlement to 
service connection for inhalation of fumes, and separately 
denied a claim of entitlement to service connection for a 
nervous condition.  In June 1985, the Board denied the claim 
of entitlement to service connection for an acquired 
psychiatric disease, and the decision became final.

In July 1999, the veteran sought to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
due to "exposure to concentrated diesel fumes and 
gasoline."  By the time he submitted his VA Form 9 in 
February 2000, however, he indicated he was no longer 
contending that diesel fume inhalation was the sole cause of 
his mental disability.

VA's duty to assist, discussed in further detail below, 
attaches to the investigation of all possible in-service 
causes of the current disability, including those unknown to 
the veteran.  See Schroeder v. West, 212 F.3d 1265 (2000); 
38 C.F.R. § 3.102, 3.103 (2000).  

Because the Board's June 1985 decision characterized the 
issue as simply an "acquired psychiatric disease," and 
insofar as the veteran also alleges other causes for his 
current psychiatric disability, the Board has recharacterized 
the issue as stated on the title page.  Since this provides 
additional bases for entitlement to service connection, there 
is no prejudicial error.  38 U.S.C.A. § 7261 (West 1991 & 
Supp. 2001); Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).    

This matter was initially before the Board in July 2001, at 
which time the case was remanded to the RO to allow the 
veteran the opportunity to appear at a personal hearing 
before a travel Member of the Board.  


The RO scheduled a hearing to be held in September 2001, but 
he failed to appear at the hearing.  As a request for 
postponement was never received, the case was processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.704(d) (2000).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In June 1985, the Board denied entitlement to service 
connection for an acquired psychiatric disorder, and the 
decision became final. 

3. The evidence submitted since the June 1985 decision does 
not bear directly and substantially upon the issue of 
entitlement to service connection for an acquired 
psychiatric disorder, and by itself or in connection with 
the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the June 1985 decision wherein the 
Board denied entitlement to service connection for an 
acquired psychiatric disorder is not new and material, and 
the veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the December 1985 
decision wherein the Board denied entitlement to service 
connection for a chronic acquired psychiatric disorder is 
reported in pertinent part below.

The veteran served on active duty from February 1964 to 
December 1964.   

The February 1964 service entrance examination and 
accompanying report of medical history are negative for 
complaints or clinical findings of a psychiatric abnormality. 

Service medical records show that the veteran complained of 
headaches on several occasions, which he attributed to 
gasoline or diesel fume inhalation.  The diagnostic 
impression was that his headaches may have had a toxic basis.  

In September 1964, the veteran was referred to the mental 
hygiene clinic due to personal problems and to evaluate his 
personality for continued military service.  

In November 1964, the veteran was noted as anxious and tense 
when examined prior to his confinement in the post stockade.  
Medication was prescribed.  He was later treated for a 
superficial laceration of the wrist, reportedly part of a 
suicidal ritual.  Later that month, the separation 
examination noted he had a character and behavior disorder. 

Records from Harlem Hospital Center show that in December 
1973, the veteran was admitted for alcohol detoxification.  
His mental state showed paranoid trends and disturbances with 
insight and judgment.  The diagnoses included alcoholism, 
paranoid schizophrenia, and sociopathic trends.


Dyedman Welfare Center treatment records reflect that in May 
1974, the veteran was diagnosed with schizoaffective disorder 
with severe elevation of mood and paranoid trends.  It was 
reported that onset was in 1970, when he felt God-like, 
became involved in drug abuse (including LSD), and developed 
a manic psychosis with paranoid trends.  

In October 1975, Harlem Hospital Center admitted the veteran 
for alcohol detoxification.  He was also seen by psychiatry 
for what was thought to be a paranoid schizophrenic 
personality disorder; manifestations of psychosis were 
evident during the admission.

The veteran testified at a personal hearing conducted in 
February 1985.  He stated that he never sought treatment for 
a nervous condition prior to service, and that his exposure 
to diesel fumes was the cause of his nervousness.  Further 
testimony revealed an award of Social Security Administration 
(SSA) benefits in 1981 or 1982 based on a finding of 
disability, namely a nervous condition from exposure to 
diesel fumes.  

In June 1985, the Board denied the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
concluding that an acquired psychiatric disease (paranoid 
schizophrenia) was not incurred during active service or to a 
compensable degree within one year after service.  The Board 
also noted that although the veteran suffered from a 
personality disorder during service, such a disorder is 
considered a developmental defect for which compensation 
benefits are not authorized.   

The aforementioned constitutes the pertinent evidence 
considered by the Board in its June 1985 decision.  The 
following constitutes the pertinent evidence received 
subsequent to the Board's June 1985 decision.

A September 1984 VA Medical Center (VAMC) discharge summary 
chronicles a 13-day admission of the veteran for psychiatric 
treatment.  Diagnoses included atypical psychosis and 
antisocial personality disorder.  

In June 1985, the veteran was admitted for one day to the 
psychiatric department at Central Queens Hospital.  He was 
examined and treated for assaulting an individual from his 
neighborhood.  Discharge diagnoses included bipolar disorder 
and paranoid personality disorder.  

In September 1988, the veteran was hospitalized for 14 days 
at the Brentwood VAMC.  Mixed substance abuse (alcohol and 
cocaine) was diagnosed.  The treating physician opined that 
symptoms of schizophrenia were probably a result of cocaine 
use, rather than any true showing of a schizophrenic episode.  

The veteran was hospitalized again in March 1989 for 
treatment of chronic paranoid schizophrenia and cocaine 
dependence.  The discharge summary noted that the VAMC staff 
overheard him bragging that he was play-acting his signs and 
symptoms to manipulate VA into increasing his monetary 
benefits.  After a confrontation about the possibility of his 
malingering, his signs of psychosis immediately ceased.  He 
refused further testing and demanded discharge.    

The record contains a June 1991 memorandum from Brentwood 
VAMC to the Veterans Benefits Processing Center.  The letter 
provides notice that the veteran was known to be unable to 
manage his funds, due to drug dependence and/or alcohol 
abuse.  

In March 1994, the veteran was convicted and imprisoned for 
second-degree robbery.  He was then transferred to Atascadero 
State Hospital in September 1997 as a mentally disordered 
offender.  After a nearly two month admission, he was 
discharged in November 1997.  During his admission, he was 
treated for diagnoses of schizoaffective disorder by history 
and personality disorder, not otherwise specified, with 
antisocial and passive-aggressive features.  Global 
Assessment of Functioning (GAF) was scored at 50.  





The November 1997 discharge summary notes the veteran's 
report of a history of substance abuse that includes alcohol 
use for 15 years, cocaine use for 25 years, and marijuana use 
daily for 15 years.  A previous report indicates a 15-year 
history of heroin use as well.  Also, the discharge summary 
indicates a confession that he malingered signs and symptoms 
of both physical and mental illness.  A letter from 
Atascadero State Hospital the very same month noted a court 
has never found him incompetent.  

In June 2000, VA conducted a field examination.  Based on the 
results of the interview, the examiner opined the veteran 
appeared able to manage his own funds.   


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).




An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. 
§ 7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent without one year from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R.
§§ 3.307, 3.309 (2000).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993); and Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000). 




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C. § 5107 (West Supp. 2001);  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).  

The President signed into law the Veterans Claims Assistance 
Act (VCAA).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).  38 U.S.C.A. 
§§ 5103, 5103A, 5107; Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. Part 
3).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. §5107 note (Effective and Applicability 
Provisions).  





On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Karnas, supra. 

The Board has considered all relevant provisions of VCAA in 
adjudicating this claim, and nothing in VCAA's duty to assist 
provisions shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence has been presented or secured.  38 U.S.C.A. 
§§ 5103A, 5108.  

To avoid any Karnas scenario with current claims to reopen, 
the amendments pertaining to new and material evidence are 
only applicable to claims to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
3.156(a)).  

All relevant facts pertaining to the claim to reopen have 
been properly developed, and no further assistance is 
required to satisfy the duty to assist provisions as mandated 
by VCAA.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

The claim to reopen was received in July 1999, and since that 
time VA has requested that the veteran either provide new and 
material evidence or adequately identify previously 
unsubmitted evidence that VA would then attempt to obtain.  

All relevant evidence adequately identified has since been 
associated with the claims file.  This evidence has included 
significant VA treatment, including inpatient hospitalization 
for diagnosed mental disorders.  There is nothing to suggest 
the existence of outstanding medical records or other records 
that could reasonably assist in substantiating the claim.  

In the veteran's various correspondences in connection with 
this claim, he has explained why he believes his mental 
disability is related to service.  While such statements are 
implicit when the underlying claim is one of entitlement to 
service connection, his opinions, as a layperson, regarding 
etiology and other medical conclusions are not considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In connection with the evaluation of his competency, the RO 
scheduled the veteran for a VA psychiatric examination in 
September 2000, but he failed to appear for the examination.  
The RO rescheduled the VA examination for a date in September 
2000, but he again failed to appear.  While the results of 
further psychiatric evaluation are clearly relevant to the 
instant claim, the Board need not consider remanding for a VA 
examination because to do so would be improper in the present 
claim.  

The duty to assist to the extent of ordering a VA examination 
is triggered only after the claim has been reopened.  Savage 
v. Gober, 10 Vet App 488 (1997).  Any argument that the claim 
must be reopened due to VA's failure to schedule a VA 
examination is an argument most appropriately raised in a 
claim of clear and unmistakable error (CUE).  See, e.g., 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The veteran has been notified of the evidence necessary to 
complete the application for reopening his service connection 
claim.  As previously mentioned, the RO sent letters 
requesting detailed information about relevant treatment.  In 
a more comprehensive manner, VA informed him of what he 
needed to establish his claim, via the December 1999 rating 
decision and the February 2000 statement of the case.  These 
documents have informed him of the substance of the 
requirements for reopening and the rationale for not having 
done so in the instant claim.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions, and that a remand for adjudication of his claim to 
reopen under VCAA would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

New and Material Evidence

The Board's June 1985 decision denying entitlement to service 
connection for an acquired psychiatric disorder became final.  
In the RO's current rating decision, which is the subject of 
the present appeal, the RO determined that new and material 
evidence had not been submitted, and thus did not reopen the 
veteran's claim of entitlement to service connection.  

As previously set forth, however, an RO determination as to 
whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  
Barnett, supra.  For the reasons set forth below, the Board 
also finds that new and material evidence has not been 
submitted.  

The Board's June 1985 decision includes a discussion of the 
pertinent evidence of record at that time, which acknowledged 
both the existence of documented in-service complaints of 
diesel fume exposure and a post-service acquired psychiatric 
disorder; however, a nexus (or continuity of symptomatology) 
between the two was never established, i.e., the exposure was 
not shown to have had any lasting effects on the veteran.  

Presumed credible, as required in Justus, supra, the evidence 
received by VA since the issuance of the Board's June 1985 
decision demonstrates that although the veteran has received 
substantial post-service treatment for variously diagnosed 
mental disorders (evidence of current disability), there is 
no indication whatsoever that they are related to service, to 
include the contention that any psychiatric disorder is due 
to diesel fume inhalation.

Treating and examining physicians throughout the previously 
unsubmitted records make no mention of diesel fume inhalation 
or other service event as the cause for the veteran's 
variously diagnosed acquired psychiatric disorders.  If 
anything, physicians have attributed his psychiatric 
symptomatology to extensive drug and alcohol abuse and/or 
malingering.  

Although the evidence submitted in connection with the claim 
to reopen was not of record at the time of the last final 
disallowance and is not cumulative, it is not probative of 
the issue at hand, namely whether there is any link between 
the well established in-service complaints and a current 
psychiatric disability.  Rather, the evidence, which the 
Board does in fact consider "new," merely supports the 
Board's June 1985 decision by showing further evidence of 
malingering, as well as demonstrates an ongoing and severe 
history of drug and alcohol abuse as a potentially 
intercurrent cause of his psychiatric disorder.   

A personality disorder is defined in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDER (4th ed.) 629, as an 
enduring pattern of inner experience and behavior that 
deviates markedly from the expectations of the individual's 
culture . . . and leads to distress or impairment.  Wilkins 
v. Brown, 8 Vet. App. 555, 556 (1996).  

The new evidence of record includes numerous diagnoses of a 
personality disorder; however, "a personality disorder is 
considered a congenital or developmental defect and as such 
does not fall within the legislative meaning of a disease 
warranting compensation."  Beno v. Principi, 3 Vet. App. 
439, 441 (1992); see also 38 C.F.R. § 4.9 (2000).  Therefore, 
the Board finds that all references to a personality disorder 
in the newly submitted evidence cannot be new and material in 
a claim of entitlement to service connection.  

VAMC treatment in September 1984 included diagnoses of a 
personality disorder and atypical psychosis.  The diagnosing 
physician did not elaborate as to the etiology of the latter 
diagnosis.  

The June 1985 hospital admission evidences nothing more than 
additional treatment for a personality disorder.  

On its face, the September 1988 treatment records can only 
weigh against an in-service cause for an acquired psychiatric 
disorder because any symptomatology consistent with a 
schizophrenic episode were attributed to the primary 
diagnosis of mixed substance abuse.

Similarly, and perhaps even more damaging to his claim, the 
veteran's March 1989 hospitalization for paranoid 
schizophrenia and cocaine dependence includes notations of 
malingering for purposes of increased VA benefits.    

In his VA Form 9, the veteran states that physicians at 
Atascadero State Hospital noted he suffered from a classic 
case of schizophrenia. This is not supported by the record.  
The veteran's treatment at Atascadero State Hospital from 
September 1997 to November 1997 documents extensive substance 
abuse and malingering.  A personality disorder, as well as a 
schizoaffective disorder by history were diagnosed.  

In these records, and possibly in other newly submitted 
evidence, the veteran has alluded to diesel fumes in service 
as a possible cause of his mental disorders.  His lay opinion 
regarding a medical issue cannot be considered competent 
evidence.  Espiritu, supra.  

Likewise, the physician's diagnosis of "schizoaffective 
disorder by history," which plainly relied on the reported 
history of schizophrenia by the veteran, cannot be considered 
new and material.  The opinion relied on the lay testimony of 
record and therefore equates to nothing more than an 
unenhanced report of a medical history transcribed by a 
medical examiner, and this cannot constitute competent 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
While credibility is presumed, competency is not.  Justus, 
supra. Regardless, the diagnosis of schizoaffective disorder 
was previously considered in the Board's June 1985 decision.   
 
During the appeal process, the veteran noted that exposure to 
diesel fumes in service was no longer his sole contention on 
appeal.  His recent statements allege the military erred in 
allowing him to serve on active duty because they should have 
known of his mental disability(ies) and therefore excluded 
him from entrance to active duty.  Construing this contention 
in a manner consistent with a claim of entitlement to service 
connection, the Board has considered whether the new evidence 
suggests his 10 months of active service aggravated a pre-
existing psychiatric disorder.

To this assertion, the record is devoid of any evidence, new 
or old, which would indicate a pre-existing psychiatric 
disorder.  For instance, the service medical records are 
negative for psychiatric findings on entrance, and separation 
examination noted only character and behavioral difficulties.   

Presumed credible, as required under Justus and 
Kutscherousky, supra, the records submitted in connection 
with the current claim are not probative of the issue at hand 
because they do not bear directly and substantially on the 
issue of any link between any in-service events, 
manifestations, (or complaints, for that matter), and an 
acquired psychiatric disorder.  The new evidence simply 
confirms previously established findings, such that the 
evidence is not significant enough, either by itself or in 
connection with other evidence in the record, that it must be 
considered to decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Anglin, supra. 

In sum, the Board finds that the evidence submitted since the 
Board's June 1985 decision does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  Hodges, supra.

The veteran has not submitted new and material evidence with 
respect to his claim of entitlement to service connection for 
an acquired psychiatric disorder, such that the Board cannot 
reopen his claim.  Manio, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran, not having submitted  new and material evidence 
to reopen the previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

